SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

432
CA 16-01070
PRESENT: WHALEN, P.J., LINDLEY, NEMOYER, CURRAN, AND TROUTMAN, JJ.


DARELYN CLAUSE, AS ADMINISTRATRIX OF THE
ESTATE OF KYLE C. ATKINS, DECEASED,
PLAINTIFF-APPELLANT,

                      V                                            ORDER

ERIE COUNTY MEDICAL CENTER, ET AL., DEFENDANTS,
WILLIAM J. FLYNN, JR., M.D. AND JAMES K.
FARRY, M.D., DEFENDANTS-RESPONDENTS.


JARROD W. SMITH, P.L.L.C., JORDAN (JARROD W. SMITH OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

GIBSON, MCASKILL & CROSBY, LLP, BUFFALO (MICHAEL J. WILLETT OF
COUNSEL), FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (Donna M.
Siwek, J.), entered March 23, 2016. The order granted defendants-
respondents’ motion to dismiss the complaint and all cross claims
against them.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    March 24, 2017                        Frances E. Cafarell
                                                  Clerk of the Court